 

Exhibit 10.1

 

EXECUTION VERSION

 

SUPPLEMENTAL INDENTURE NO. 3
(Golub Capital BDC 2010-1 LLC)

 

THIS SUPPLEMENTAL INDENTURE NO. 3 (this “Third Supplemental Indenture”), dated
as of October 20, 2016, is entered into in connection with that certain
Indenture, dated as of July 16, 2010, supplemented on February 15, 2013 and on
June 25, 2015 (as further amended, supplemented, restated or replaced from time
to time, the “Indenture”), by and between GOLUB CAPITAL BDC 2010-1 LLC, a
Delaware limited liability company (the “Issuer”) and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as trustee (herein, together with
its permitted successors in the trusts hereunder, called the “Trustee”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Indenture.

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into the Indenture pursuant to
which the existing Class A Notes (the “Existing Class A Notes”) and the existing
Class B Notes (the “Existing Class B Notes”) were issued;

 

WHEREAS, pursuant to and in accordance with Section 8.2 of the Indenture, the
Issuer desires to refinance the Existing Class A Notes in certain respects and
refinance the Existing Class B Notes in certain respects as provided herein;

 

WHEREAS, the parties hereto desire to amend Article IX in certain respects to
enable a redemption by refinancing of the Existing Class A Notes and the
Existing Class B Notes;

 

WHEREAS, pursuant to and in accordance with Section 9.2 of the Indenture, as
amended hereby, the Issuer desires to refinance the Existing Class A Notes and
the Existing Class B Notes by redeeming such Existing Class A Notes and Existing
Class B Notes and issuing replacement Class A-Refi Notes in a principal amount
greater than the Existing Class A Notes (the “Class A-Refi Notes”) and
replacement Class B-Refi Notes in a principal amount less than the Existing
Class B Notes (the “Class B-Refi Notes”) pursuant to this Third Supplemental
Indenture;

 

WHEREAS, Section 2.13 of the Indenture provides that any additional issuance of
any Class of Secured Notes shall require the consent of a Majority of each Class
of Secured Notes and a Majority of Subordinated Notes and may only be effected
in accordance with Section 8.2 of this Indenture;

 

WHEREAS, all of the Holders of the Secured Notes and Subordinated Notes are
consenting to a new issuance of Class A-Refi Notes and Class B-Refi Notes and
each such issuance is being effected pursuant to and in accordance with Section
8.2 of the Indenture, as amended hereby;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. additional issuance of class a-Refi notes.

 



 

 

 

(a)                The Existing Class A Notes (with a principal amount of
$203,000,000) are hereby being redeemed pursuant to an Optional Redemption by
Refinancing, as set forth in Article IX of the Indenture (as supplemented
hereby). The Issuer hereby issues $205,000,000 of refinancing Class A-Refi Notes
(which includes an incremental increase in the principal amount of $2,000,000
(the “Additional Class A-Refi Note Amount”) above the Existing Class A Notes),
the proceeds of which will constitute the “Class A Redemption Proceeds”. The
Issuer hereby directs the Trustee to use the Class A Redemption Proceeds to
redeem all of the Existing Class A Notes.

 

(b)               The Class A-Refi Notes shall be in the form set forth as
Exhibit A hereto.

 

(c)                The Class A-Refi Notes shall have a principal amount of
$205,000,000 but shall otherwise be subject to the same terms and conditions as
the Existing Class A Notes (as such terms and conditions are modified herein),
and all references in the Indenture to the Class A Notes shall apply mutatis
mutandis to the Class A-Refi Notes. The Class A Notes are hereby amended and
restated as set forth in the form of Class A-Refi Notes comprising Exhibit A-1
and Exhibit A-2 hereto. The Issuer hereby authorizes and issues the Class A-Refi
Notes and directs the Trustee to authenticate such Class A-Refi Notes.

 

(d)               Notwithstanding anything to the contrary in the Indenture, the
$2,000,000 of proceeds from the Additional Class A-Refi Note Amount (the “Class
A-Refi Additional Amount Proceeds”) will be employed to redeem the Existing
Class B Notes as set forth in Section 2(a) below.

 

SECTION 2. REFINANCING OF CLASS B NOTES.

 

(a)                The Existing Class B Notes (with a principal amount of
$12,000,000) are hereby being redeemed pursuant to an Optional Redemption by
Refinancing, as set forth in Article IX of the Indenture (as supplemented
hereby). The Issuer hereby issues $10,000,000 of refinancing Class B-Refi Notes,
the proceeds of which will constitute the “Class B Redemption Proceeds”. The
Issuer hereby directs the Trustee to use the Class B Redemption Proceeds, along
with the Class A-Refi Additional Amount Proceeds, to redeem the Existing Class B
Notes.

 

(b)               The Class B-Refi Notes shall have a principal amount of
$10,000,000 but will otherwise be subject to the same terms and conditions as
the Existing Class B Notes (as such terms and conditions are modified herein).

 

(c)                The Class B-Refi Notes shall be in the form set forth as
Exhibit B hereto.

 

(d)               Upon issuance of the Class B-Refi Notes and redemption in full
of the Existing Class B Notes, all references in the Indenture to the Class B
Notes shall apply mutatis mutandis to the Class B-Refi Notes.

 

SECTION 3. AMENDMENTS TO INDENTURE.

 

(a)                Section 1.1 of the Indenture is hereby amended by amending
and restating the definition of Class A Notes as follows:

 



 2 

 

 

“Class A Notes”: Prior to the Third Supplemental Indenture Date, the Class A
Senior Secured Floating Rate Notes issued pursuant to this Indenture and the
First Supplemental Indenture and, on and after the Third Supplemental Indenture
Date, the Class A-Refi Notes.

 

(b)               Section 1.1 of the Indenture is hereby amended by adding the
following definition in the appropriate alphabetical order:

 

“Class A-Refi Notes”: The Class A-Refi Senior Secured Floating Rate Notes issued
pursuant to the Third Supplemental Indenture having the characteristics
specified in Section 2.3.

 

(c)                Section 1.1 of the Indenture is hereby amended by amending
and restating the definition of Class B Notes as follows:

 

“Class B Notes”: Prior to the Third Supplemental Indenture Date, the Class B
Senior Secured Floating Rate Notes issued pursuant to this Indenture and the
First Supplemental Indenture and, on and after the Third Supplemental Indenture
Date, the Class B-Refi Notes.

 

(d)               Section 1.1 of the Indenture is hereby amended by adding the
following definition in the appropriate alphabetical order:

 

“Class B-Refi Notes”: The Class B-Refi Senior Secured Floating Rate Notes issued
pursuant to the Third Supplemental Indenture having the characteristics
specified in Section 2.3.

 

(e)                Section 1.1 of the Indenture is hereby amended by amending
the definition of “Reinvestment Period” by replacing the date “July 20, 2017”
appearing in clause (i) thereof with the date “July 20, 2018”.

 

(f)                Section 1.1 of the Indenture is hereby amended by adding the
following definitions in the appropriate alphabetical order:

 

“Third Supplemental Indenture”: That certain Supplemental Indenture No. 3, dated
as of October 20, 2016, entered into by the Issuer and the Trustee.

 

“Third Supplemental Indenture Date”: October 20, 2016.

 

“Third Supplemental Indenture Refinancing”: That certain Refinancing of the
Class B Notes for Class B-Refi Notes and the Class A Notes for the Class A-Refi
Notes effected pursuant to the Third Supplemental Indenture.

 

(g)               Section 1.1 of the Indenture is hereby amended by amending and
restating the definition of “Weighted Average Life Test” in its entirety as
follows:

 

“Weighted Average Life Test”: A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to (i) 6.0 less (ii) (x) 0.25 multiplied by (y) the aggregate
number of quarter-year periods that have elapsed since July 20, 2016.

 



 3 

 

 

(h)               Section 1.2 of the Indenture is hereby amended by adding the
following words to the end thereof: “and the Third Supplemental Indenture”.

 

(i)                Section 2.3 of the Indenture is hereby amended by amending
and restating the second paragraph thereof in its entirety as follows:

 

“Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

Class Designation A A-Refi B B-Refi Subordinated Principal Amount1 Refinanced
U.S.$205,000,000 Refinanced U.S.$10,000,000 U.S.$135,000,000 Stated Maturity N/A
July 20, 2023 N/A July 20, 2023 July 20, 2023 Fixed Rate Note N/A No N/A No N/A
Interest Rate:           Floating Rate Note N/A Yes N/A Yes N/A Index N/A LIBOR
N/A LIBOR N/A Index Maturity N/A 3 month2 N/A 3 month2 N/A Spread N/A 1.90 %3
N/A 2.40% N/A Initial Rating(s):           S&P N/A AAA N/A AA+ None Moody’s N/A
Aaa N/A Aa1 None Priority Classes N/A None N/A A A, B Pari Passu Classes N/A
None N/A None None Junior Classes N/A B, Subordinated N/A Subordinated None
Listed Notes N/A Yes N/A Yes No Interest deferrable N/A No N/A No N/A

1       As of the date of the Third Supplemental Indenture.

2       LIBOR shall be calculated by reference to three-month LIBOR, in
accordance with the definition of LIBOR set forth in Exhibit C hereto.

3       For the Interest Accrual Period in which the First Supplemental
Indenture Date occurs, the spread for the Class A Notes shall equal 2.40% for
each day prior to the First Supplemental Indenture Date and shall equal 1.74%
for the First Supplemental Indenture Date and each day thereafter.

         For the Interest Accrual Period in which the Third Supplemental
Indenture Date occurs, the spread for the Class A Notes shall equal 1.74% for
each day prior to the Third Supplemental Indenture Date and shall equal 1.90%
for the Third Supplemental Indenture Date and each day thereafter.

 

(j)                 Section 2.5(e) of the Indenture is hereby amended and
restated in its entirety as follows:

 

“Notwithstanding anything contained herein to the contrary, no Class B-Refi Note
or Subordinated Note may be transferred by a Person from which the Issuer is
disregarded as separate for U.S. federal income tax purposes unless written
advice from Dechert LLP or an Opinion of Counsel from tax counsel of nationally
recognized standing in the United States experienced in such matters is
delivered to the Trustee, in form and substance satisfactory to the Collateral
Manager, to the effect that any Class of Secured Note held by such Person
immediately prior to such transfer will be characterized as indebtedness for
U.S. federal income tax purposes immediately following such transfer.”

 



 4 

 

 

(k)               Section 2.5(g)(i) of the Indenture is hereby amended by
amending and restating the first sentence thereof in its entirety as follows:

 

“If a holder of a Certificated Secured Note wishes at any time to exchange its
interest in such Certificated Secured Note for an interest in corresponding
Global Secured Note or if a holder of a Certificated Secured Note wishes at any
time to transfer such Certificated Secured Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a corresponding Global
Secured Note, such holder may, subject to the immediately succeeding sentence
and the rules and procedures of Euroclear, Clearstream and/or DTC, as the case
may be, exchange or transfer, or cause the exchange or transfer of, such
Certificated Secured Note for a beneficial interest in a corresponding Global
Secured Note.”

 

(l)                 Section 9.2(a) of the Indenture is hereby amended and
restated in its entirety as follows:

 

The Secured Notes shall be redeemable by the Issuer at the written direction of
a Majority of the Subordinated Notes (and in the case of a Refinancing, so long
as the Class A Notes remain Outstanding, with the consent of the Holders of the
Class A Notes), as follows: (i) the Secured Notes shall be redeemed in whole
(with respect to all Classes of Secured Notes) but not in part on any Payment
Date after the end of the Non-Call Period from Sale Proceeds and/or Refinancing
Proceeds or (ii) the Secured Notes shall be redeemed in part by Class from
Refinancing Proceeds on any Payment Date after the end of the Non-Call Period
(other than in the case of the Third Supplemental Indenture Refinancing) as long
as the Class of Secured Notes to be redeemed represents not less than the entire
Class of such Secured Notes. In connection with any such redemption, the Secured
Notes shall be redeemed at the applicable Redemption Prices and a Majority of
Subordinated Notes must provide the above described written direction (and the
Holders of the Class A Notes the above described consent in the case of a
Refinancing) to the Issuer and the Trustee not later than 45 days prior to the
Payment Date on which such redemption is to be made (other than in the case of
the Third Supplemental Indenture Refinancing, which may be effected without such
notice); provided that all Secured Notes to be redeemed must be redeemed
simultaneously.

 

(m)             Section 9.2(e) of the Indenture is hereby amended by amending
and restating clauses (ii) and (iii) and adding the following clause (iv) to the
end thereof as follows:

 

“(ii) the Sale Proceeds, Refinancing Proceeds and other available funds are used
(to the extent necessary) to make such redemption, (iii) the agreements relating
to the Refinancing contain limited recourse and non-petition provisions
equivalent (mutatis mutandis) to those contained in Section 13.1(b) and Section
2.7(i) and (iv) so long as the Class A Notes remain Outstanding, the Holders of
the Class A Notes consent to such Refinancing.”

 

(n)               Section 9.2(f) of the Indenture is hereby amended by (i)
deleting the word “and” after the words “being refinanced” appearing in the 24th
line thereof and (ii) adding the following clause (xii) to the end thereof:

 



 5 

 

 



“and (xii) so long as the Class A Notes remain Outstanding, the Holders of the
Class A Notes consent to such Refinancing.”

 

(o)               Section 9.2(h) is hereby amended by adding the phrase “(other
than in the case of the Third Supplemental Indenture Refinancing, which may be
effected without such notice)” following the words “and the applicable
Redemption Prices” appearing in the fourth line thereof.

 

(p)               Section 9.4(a) of the Indenture is hereby amended and restated
in its entirety as follows:

 

In the event of any redemption pursuant to Section 9.2, the written direction of
the Holders of the Subordinated Notes and/or the Collateral Manager (as
applicable) required thereby (and in the case of a Refinancing, so long as the
Class A Notes remain Outstanding, the consent of the Holders of the Class A
Notes) shall be provided to the Issuer, the Trustee and the Collateral Manager
not later than 45 days prior to the Payment Date on which such redemption is to
be made (which date shall be designated in such notice), other than in the case
of the Third Supplemental Indenture Refinancing, which may be effected without
such notice. In the event of any redemption pursuant to Section 9.2 or 9.3, a
notice of redemption shall be given by the Trustee by overnight delivery
service, postage prepaid, mailed not later than nine Business Days prior to the
applicable Redemption Date, to each Holder of Notes, at such Holder’s address in
the Register and each Rating Agency (other than in the case of the Third
Supplemental Indenture Refinancing, which may be effected without such notice).
In addition, for so long as any Listed Notes are listed on the Irish Stock
Exchange and so long as the guidelines of such exchange so require, notice of
redemption pursuant to Section 9.2 or 9.3 shall also be given to the Holders
thereof by publication on the Irish Stock Exchange via the Companies
Announcement Office (other than in the case of the Third Supplemental Indenture
Refinancing, which may be effected without such notice).

 

(q)               Schedule 3 to the Indenture is hereby amended and restated in
its entirety in the form of Exhibit C attached hereto.

 

(r)                 Schedule 6 of the Indenture is hereby amended and restated
in its entirety in the form of Exhibit D attached hereto.

 

SECTION 4. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Indenture shall
remain in full force and effect. This Third Supplemental Indenture shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Indenture other than as expressly set forth herein and shall not constitute a
novation of the Indenture.

 

SECTION 5. REPRESENTATIONS.

 

The Issuer represents and warrants as of the date of this Third Supplemental
Indenture as follows:

 

(a)                it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 



 6 

 

 

(b)               the execution, delivery and performance by it of this Third
Supplemental Indenture are within its powers, have been duly authorized, and do
not contravene (A) its charter, by-laws or other organizational documents, or
(B) any applicable law or regulation;

 

(c)                no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Third Supplemental Indenture by or against it;

 

(d)               this Third Supplemental Indenture has been duly executed and
delivered by it; and

 

(e)                this Third Supplemental Indenture constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity.

 

SECTION 6. CONDITIONS TO EFFECTIVENESS.

 

Pursuant to Section 8.2 of the Indenture, the effectiveness of this Third
Supplemental Indenture is conditioned upon (a) obtaining consent of 100% of each
Class of Secured Notes, (b) obtaining consent of 100% of the Subordinated Notes,
(c) obtaining the consent of the Collateral Manager, (d) obtaining the consent
of the Collateral Administrator and (e) delivering to the Trustee an Opinion of
Counsel pursuant to Section 8.3(d) of the Indenture.

 

SECTION 7. CONSENT AND WAIVER OF COLLATERAL MANAGER.

 

GC Advisors LLC, as Collateral Manager hereby (i) consents to the amendments set
forth in this Third Supplemental Indenture and (ii) waives any and all rights it
may have to any notices and notice periods in respect of the Third Supplemental
Indenture, including but not limited to any notices and notice periods (both
before and after the execution of the Third Supplemental Indenture) set forth in
Section 8.2 of the Indenture.

 

SECTION 8. CONSENT AND WAIVER OF COLLATERAL ADMINISTRATOR.

 

U.S. Bank National Association as Collateral Administrator hereby (i) consents
to the amendments set forth in this Third Supplemental Indenture and (ii) waives
any and all rights it may have to any notices in respect of the Third
Supplemental Indenture, including but not limited to any notices (both before
and after the execution of the Third Supplemental Indenture) set forth in
Section 8.3(a) of the Indenture.

 

SECTION 8. DIRECTION AND RELEASE.

 

Notwithstanding anything to the contrary herein, each of the Issuer and the
Collateral Manager (i) acknowledges that the Trustee enjoys all the rights and
protections granted to it under the Indenture, (ii) directs the Trustee to enter
into, execute and deliver this Third Supplemental Indenture and (iii) agrees
that the Trustee shall be fully protected in relying upon the foregoing
direction.

 



 7 

 

 

SECTION 9. MISCELLANEOUS.

 

(a)                This Third Supplemental Indenture may be executed in any
number of counterparts (including by facsimile, transmission of a “.pdf” copy or
other electronic means) and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(b)               The descriptive headings of the various sections of this Third
Supplemental Indenture are inserted for convenience of reference only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.

 

(c)                This Third Supplemental Indenture may not be amended or
otherwise modified except as provided in the Indenture.

 

(d)               The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Third Supplemental Indenture.

 

(e)                Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

 

(f)                The Trustee accepts the amendments to the Indenture as set
forth in this Third Supplemental Indenture and agrees to perform the duties of
the Trustee upon the terms and conditions set forth herein and in the Indenture
set forth therein. Without limiting the generality of the foregoing, the Trustee
assumes no responsibility for the correctness of the recitals contained herein,
which shall be taken as the statements of the Issuer and, except as provided in
the Indenture, the Trustee shall not be responsible or accountable in any way
whatsoever for or with respect to the validity, execution or sufficiency of this
Third Supplemental Indenture and makes no representation with respect thereto.

 

(g)               Each of the parties hereto hereby waives any requirement of
notice of this Third Supplemental Indenture within a certain time frame prior to
execution (as set forth under Section 8.3 of the Indenture).

 

(h)               This Third Supplemental Indenture represents the final
agreement between the parties only with respect to the subject matter expressly
covered hereby and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements between the parties. There are no unwritten oral
agreements between the parties.

 

(i)                 THIS THIRD SUPPLEMENTAL INDENTURE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



 



 8 

 

 

(j)                 Notwithstanding any other provision of the Indenture, as
supplemented by the Third Supplemental Indenture, the obligations of the Issuer
under the Notes and the Indenture are limited recourse obligations of the Issuer
payable solely from the Assets and following realization of the Assets, and
application of the proceeds thereof in accordance with the Indenture, all
obligations of and any claims against the Issuer hereunder or in connection
herewith after such realization shall be extinguished and shall not thereafter
revive. No recourse shall be had against any Officer, director, manager,
partner, member, employee, shareholder, authorized Person or incorporator of the
Issuer, the Collateral Manager or their respective Affiliates, successors or
assigns for any amounts payable under the Notes or the Indenture as supplemented
by the Third Supplemental Indenture. It is understood that the foregoing
provisions of this paragraph (i) shall not (i) prevent recourse to the Assets
for the sums due or to become due under any security, instrument or agreement
which is part of the Assets or (ii) constitute a waiver, release or discharge of
any indebtedness or obligation evidenced by the Notes or secured by the
Indenture, as supplemented by the Third Supplemental Indenture, until such
Assets have been realized. It is further understood that the foregoing
provisions of this paragraph (i) shall not limit the right of any Person to name
the Issuer as a party defendant in any Proceeding or in the exercise of any
other remedy under the Notes or the Indenture, as supplemented by the Third
Supplemental Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 



 9 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Third Supplemental
Indenture to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

Executed as a deed by:

 

GOLUB CAPITAL BDC 2010-1 LLC,
as the Issuer

 

By: Golub Capital BDC, Inc., its designated manager

 

 

 

By: /s/ David B. Golub                     

Name: David B. Golub
Title: Chief Executive Officer

 



 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

 

 

By: /s/ Leslie H. Hundley                   

Name: Leslie H. Hundley
Title: Vice President

 



 

 

 

Acknowledged and Agreed to:

 

GC ADVISORS LLC,

as Collateral Manager

 

 

 

By: /s/ David B. Golub                           

Name: David B. Golub
Title: Vice Chairman

 



 

 

 

Acknowledged and Agreed to:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Administrator

 

 

 

By: /s/ Leslie H. Hundley                      

Name: Leslie H. Hundley
Title: Vice President

 



 

 

 

Exhibit A-1

 

FORM of Global Class A-REFI Note

 

[RULE 144A][REGULATION S] GLOBAL SECURED NOTE
representing
CLASS A-REFI SENIOR SECURED FLOATING RATE NOTES DUE 2023

 

THIS NOTE (THIS “NOTE’) HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS
NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW
AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A
PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR
PURPOSES OF SECTION 3(C)(7) OF THE 1940 ACT, AS AMENDED (A “QUALIFIED
PURCHASER”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A QUALIFIED
PURCHASER PURCHASING FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501 (a)(1)–(3)
OR (7) UNDER THE SECURITIES ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR
INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH
CASE, SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE
FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) TO A QUALIFIED PURCHASER IN AN OFFSHORE TRANSACTION
IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES
ACT, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT. THE ACQUISITION OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY
OR INDIRECTLY ACQUIRING OR HOLDING THE NOTE OR ANY INTEREST THEREIN ON BEHALF OF
OR WITH ANY ASSETS OF, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY
PLAN TO WHICH SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) APPLIES, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY
REASON OF SUCH AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”), OR GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”) OR (II) EITHER ITS ACQUISITION,
HOLDING AND DISPOSITION OF SUCH OFFERED NOTE (A) WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE BY REASON OF ANY OF SECTION 408(b)(17) OF ERISA OR SECTION
4975(d)(20) OF THE CODE, PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23,
PTCE 95-60, PTCE 91-38, PTCE 90-1, PTCE 84-14, EACH AS AMENDED, OR AN EXEMPTION
SIMILAR TO THE FOREGOING EXEMPTIONS OR (B) IN THE CASE OF A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO OTHER PLAN LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF OTHER PLAN LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE OFFERED NOTE THROUGH AND INCLUDING THE
DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THE OFFERED NOTE.

 



 Ex. A-1-1 

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING OBLIGATIONS MAY
RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S.
FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 



 Ex. A-1-2 

 

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE BY ACQUIRING THIS NOTE AGREES AND
COVENANTS THAT IT WILL PROVIDE TO THE ISSUER AND THE TRUSTEE ANY INFORMATION AS
IS NECESSARY (IN THE SOLE DETERMINATION OF THE ISSUER OR THE TRUSTEE, AS
APPLICABLE) FOR THE ISSUER AND THE TRUSTEE TO DETERMINE ITS STATUS FOR PURPOSES
OF SECTIONS 1471 THROUGH 1474 OF THE CODE (INCLUDING ANY INFORMATION REQUIRED TO
DETERMINE THE PROPER RATE OF WITHHOLDING UNDER SUCH CODE SECTIONS).

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE THAT
IS NOT A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED
TO MAKE, A REPRESENTATION TO THE EFFECT THAT (A) EITHER (I) IT IS NOT A BANK
EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF SECTION 881(c)(3)(A) OF
THE CODE), OR (II) IT IS A PERSON THAT IS ELIGIBLE FOR BENEFITS UNDER AN INCOME
TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION
OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE
UNITED STATES, AND (B) IT IS NOT PURCHASING THIS NOTE IN ORDER TO REDUCE ITS
U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A TAX AVOIDANCE PLAN.

 

EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE ISSUER FOR U.S. FEDERAL AND, TO
THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES
AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY
RELEVANT TAXING AUTHORITY.

 

[THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT AND
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.]1

 

 

 



 

1 For Regulation S Notes only.

 



 Ex. A-1-3 

 

 

GOLUB CAPITAL BDC 2010-1 LLC

[RULE 144A][REGULATION S] GLOBAL SECURED NOTE
representing
CLASS A-REFI SENIOR SECURED FLOATING RATE NOTES DUE 2023

 



A-Refi/[R][S]-1 [DATE]     CUSIP No.: [38172YAN7]2[U38257AG3]3 Up to
U.S.$[205,000,000]



 

ISIN No.: [US38172YAN76]4[USU38257AG39]5

 

GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promises to pay to CEDE & CO. or its
registered assigns, upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum as
indicated on Schedule A hereto on July 20, 2023 (the “Stated Maturity”) except
as provided below and in the Indenture. The obligations of the Issuer under this
Class A-Refi Note and the Indenture are limited recourse obligations of the
Issuer payable solely from the Assets in accordance with the Indenture, and
following realization of the Assets in accordance with the Indenture, all claims
of Noteholders shall be extinguished and shall not thereafter revive.

 

The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year (or, if any such day is not a Business Day, the
next succeeding Business Day), at the rate set forth in the Indenture on the
Aggregate Outstanding Amount hereof until the principal hereof is paid or duly
provided for. Interest shall be computed on the basis of the actual number of
days elapsed in the applicable Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Class A-Refi Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the fifteenth day (whether or not a Business Day)
prior to such Payment Date.

 

Interest will cease to accrue on each Class A-Refi Note, or in the case of a
partial repayment, on such repaid part, from the date of repayment. If this
Class A-Refi Note is called for redemption and principal payments hereon are not
paid upon surrender of this Class A-Refi Note, the principal thereof shall,
until paid, bear interest from the Redemption Date at the applicable Interest
Rate for each successive Interest Accrual Period this Class A-Refi Note remains
Outstanding; provided that the reason for such non-payment is not the fault of
such Noteholder. The principal of this Class A-Refi Note shall be payable on the
first Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments. The principal of this Class A-Refi
Note shall be payable no later than the Stated Maturity unless the unpaid
principal of this Class A-Refi Note becomes due and payable at an earlier date
by declaration of acceleration, call for redemption or otherwise.

 

 

 

 

2 Rule 144A Global Class A Note.

3 Regulation S Global Class A Note.

4 Rule 144A Global Class A Note.

5 Regulation S Global Class A Note.

 



 Ex. A-1-4 

 

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Responsible
Officers, this Note shall not be entitled to any benefit under the Indenture or
be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A-Refi Senior Secured
Floating Rate Notes due 2023 (the “Class A-Refi Notes” and, together with the
other classes of Notes issued under the Indenture, as supplemented as of
February 15, 2013 and October 20, 2016, the “Notes”) issued and to be issued
under an indenture dated as of July 16, 2010 and as supplemented pursuant to
Supplemental Indenture No. 1, dated as of February 15, 2013, Supplemental
Indenture No. 2, dated as of June 25, 2015 and Supplemental Indenture No. 3,
dated as of October 20, 2016 (the “Indenture”), among the Issuer and U.S. Bank
National Association, as trustee (the “Trustee”, which term includes any
successor trustee as permitted under the Indenture). Reference is hereby made to
the Indenture and all indentures supplemental thereto for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Note is subject to optional redemption, in whole but not in part, as
specified in the Indenture. In the case of any optional redemption of Class
A-Refi Notes, payments of interest on Secured Notes so to be redeemed which are
payable on or prior to the Redemption Date will be payable to the Holders of
such Class A-Refi Notes, or one or more predecessor Class A-Refi Notes,
registered as such at the close of business on the relevant Record Date.

 

Transfers of this [Rule 144A][Regulation S] Global Secured Note shall be limited
to transfers of such Global Note in whole, but not in part, to a nominee of the
DTC or to a successor of the DTC or such successor’s nominee, except as
otherwise set forth in the Indenture.

 

Interests in this [Rule 144A][Regulation S] Global Secured Note will be
transferable in accordance with the DTC’s rules and procedures in use at such
time.

 

If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect as
set forth in Section 9.2 of the Indenture, (c) a Special Redemption occurs (x)
during the Reinvestment Period, if the Collateral Manager is unable to identify
additional Collateral Obligations in sufficient amounts to permit the investment
or reinvestment of all or a portion of the funds then in the Collection Account
or (y) after the Effective Date, due to the failure to obtain Rating Agency
confirmation of the Initial Ratings of the Secured Notes, each as set forth in
Section 9.6 of the Indenture or (d) a redemption occurs because a Majority of an
Affected Class or a Majority of the Subordinated Notes so direct the Trustee
following the occurrence of a Tax Event as set forth in Section 9.3 of the
Indenture, then in each case this Note may be redeemed, in whole or (in respect
of any redemption other than pursuant to clauses (b) (except in the case of a
redemption in part by Class from Refinancing Proceeds) and (d)) in part, in the
manner, under the conditions and with the effect provided in the Indenture. In
connection with any redemption pursuant to clause (d), Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to such
Holders of Secured Notes.

 



 Ex. A-1-5 

 

 

The Issuer, the Trustee and any agent of the Issuer or the Trustee shall treat
the Person in whose name this Note is registered as the owner of this Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on this Note (whether or not this Note is overdue)
and, except as otherwise expressly provided in the Indenture, on any other date
for all other purposes whatsoever, and neither the Issuer nor the Trustee nor
any agent of the Issuer or the Trustee shall be affected by notice to the
contrary.

 

If an Event of Default shall occur and be continuing, the Class A-Refi Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

Interests in this [Rule 144A][Regulation S] Global Secured Note may be exchanged
for an interest in, or transferred to a transferee taking an interest in, the
corresponding [Regulation S][Rule 144A] Global Secured Note subject to the
restrictions as set forth in the Indenture. This [Rule 144A][Regulation S]
Global Secured Note is subject to mandatory exchange for Certificated Notes
under the limited circumstances set forth in the Indenture.

 

Upon redemption, exchange of or increase in any interest represented by this
[Rule 144A][Regulation S] Global Secured Note, this [Rule 144A][Regulation S]
Global Secured Note shall be endorsed on Schedule A hereto to reflect the
reduction of or increase in the principal amount evidenced hereby.

 

The Class A-Refi Notes will be issued in minimum denominations of U.S.$1,000,000
and integral multiples of U.S.$1,000 in excess thereof.

 

Title to Notes shall pass by registration in the Register kept by the Registrar.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer, the Registrar or the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Registrar or the Trustee shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or signature
of the transferor and the transferee.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THE INDENTURE AND THE NOTES AND ANY MATTERS ARISING OUT OF
OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND THE NOTES (WHETHER IN
CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK.

 

- signature page follows -

 



 Ex. A-1-6 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date set forth above.

 

GOLUB CAPITAL BDC 2010-1 LLC

 

 

By: Golub Capital BDC, Inc.,

its designated manager

 

 

By: _____________________________

Name:
Title:

 



 Ex. A-1-7 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A-Refi Notes referred to in the within-mentioned
Indenture.

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

By:

Authorized Signatory

 



 Ex. A-1-8 

 

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The outstanding principal amount of the Class A-Refi Notes represented by this
[Rule 144A][Regulation S] Global Secured Note on the Closing Date is
U.S.$[205,000,000]. The following exchanges, redemptions of or increase in the
whole or a part of the Class A-Refi Notes represented by this [Rule
144A][Regulation S] Global Secured Note have been made:

 

Date exchange/ increase made Original principal amount of this [Rule
144A][Regulation S] Global Secured Note Part of principal amount of this [Rule
144A][Regulation S] Global Secured Note exchanged/redeemed/ increased Remaining
principal amount of this [Rule 144A][Regulation S] Global Secured Note following
such exchange/redemption/ increase Notation made by or on behalf of the Issuer  
                                                                               
                                                                   

 



 Ex. A-1-9 

 

 

Exhibit A-2

 

FORM OF CERTIFICATED CLASS A-REFI NOTE

 

CERTIFICATED NOTE
representing
CLASS A-REFI SENIOR SECURED FLOATING RATE NOTES DUE 2023

 

THIS NOTE (THIS “NOTE”) HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS
NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW
AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A
PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR
PURPOSES OF SECTION 3(C)(7) OF THE 1940 ACT, AS AMENDED (A “QUALIFIED
PURCHASER”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A QUALIFIED
PURCHASER PURCHASING FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501 (a)(1)–(3)
OR (7) UNDER THE SECURITIES ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR
INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH
CASE, SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE
FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) TO A QUALIFIED PURCHASER IN AN OFFSHORE TRANSACTION
IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES
ACT, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT. THE ACQUISITION OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY
OR INDIRECTLY ACQUIRING OR HOLDING THE NOTE OR ANY INTEREST THEREIN ON BEHALF OF
OR WITH ANY ASSETS OF, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY
PLAN TO WHICH SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) APPLIES, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY
REASON OF SUCH AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”), OR GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”) OR (II) EITHER ITS ACQUISITION,
HOLDING AND DISPOSITION OF SUCH OFFERED NOTE (A) WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE BY REASON OF ANY OF SECTION 408(b)(17) OF ERISA OR SECTION
4975(d)(20) OF THE CODE, PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23,
PTCE 95-60, PTCE 91-38, PTCE 90-1, PTCE 84-14, EACH AS AMENDED, OR AN EXEMPTION
SIMILAR TO THE FOREGOING EXEMPTIONS OR (B) IN THE CASE OF A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO OTHER PLAN LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF OTHER PLAN LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE OFFERED NOTE THROUGH AND INCLUDING THE
DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THE OFFERED NOTE.

 



 Ex. A-2-1 

 

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING OBLIGATIONS MAY
RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S.
FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE BY ACQUIRING THIS NOTE AGREES AND
COVENANTS THAT IT WILL PROVIDE TO THE ISSUER AND THE TRUSTEE ANY INFORMATION AS
IS NECESSARY (IN THE SOLE DETERMINATION OF THE ISSUER OR THE TRUSTEE, AS
APPLICABLE) FOR THE ISSUER AND THE TRUSTEE TO DETERMINE ITS STATUS FOR PURPOSES
OF SECTIONS 1471 THROUGH 1474 OF THE CODE (INCLUDING ANY INFORMATION REQUIRED TO
DETERMINE THE PROPER RATE OF WITHHOLDING UNDER SUCH CODE SECTIONS).

 



 Ex. A-2-2 

 

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE THAT
IS NOT A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED
TO MAKE, A REPRESENTATION TO THE EFFECT THAT (A) EITHER (I) IT IS NOT A BANK
EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF SECTION 881(c)(3)(A) OF
THE CODE), OR (II) IT IS A PERSON THAT IS ELIGIBLE FOR BENEFITS UNDER AN INCOME
TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION
OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE
UNITED STATES, AND (B) IT IS NOT PURCHASING THIS NOTE IN ORDER TO REDUCE ITS
U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A TAX AVOIDANCE PLAN.

 

EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE ISSUER FOR U.S. FEDERAL AND, TO
THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES
AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY
RELEVANT TAXING AUTHORITY.

 



 Ex. A-2-3 

 

 

GOLUB CAPITAL BDC 2010-1 LLC

 

CERTIFICATED NOTE
representing
CLASS A-REFI SENIOR SECURED FLOATING RATE NOTES DUE 2023

 



A-Refi/R-1 [DATE]     CUSIP No.: [38172YAP2] U.S.$[______________]



 

ISIN No.: [US38172YAP25]

 

GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promises to pay to [____________________],
or its registered assigns, upon presentation and surrender of this Class A-Refi
Note (except as otherwise permitted by the Indenture referred to below), the
principal sum of [__________________] United States Dollars (U.S.$[___________])
on July 20, 2023 (the “Stated Maturity”), except as provided below and in the
Indenture. The obligations of the Issuer under this Class A-Refi Note and the
Indenture are limited recourse obligations of the Issuer payable solely from the
Assets in accordance with the Indenture, and following realization of the Assets
in accordance with the Indenture, all claims of Noteholders shall be
extinguished and shall not thereafter revive.

 

The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year (or, if such day is not a Business Day, the next
succeeding Business Day), at the rate set forth in the Indenture on the
Aggregate Outstanding Amount hereof until the principal hereof is paid or duly
provided for. Interest shall be computed on the basis of the actual number of
days elapsed in the applicable Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Class A-Refi Note (or one or more
predecessor Class A-Refi Notes) is registered at the close of business on the
Record Date for such interest, which shall be the fifteenth day (whether or not
a Business Day) prior to such Payment Date.

 

Interest will cease to accrue on each Class A-Refi Note, or in the case of a
partial repayment, on such repaid part, from the date of repayment. If this
Class A-Refi Note is called for redemption and principal payments hereon are not
paid upon surrender of this Class A-Refi Note, the principal thereof shall,
until paid, bear interest from the Redemption Date at the applicable Interest
Rate for each successive Interest Accrual Period this Class A-Refi Note remains
Outstanding; provided that the reason for such non-payment is not the fault of
such Noteholder. The principal of this Class A-Refi Note shall be payable on the
first Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments. The principal of this Class A-Refi
Note shall be payable no later than the Stated Maturity unless the unpaid
principal of this Class A-Refi Note becomes due and payable at an earlier date
by declaration of acceleration, call for redemption or otherwise.

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Responsible
Officers, this Class A-Refi Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

 



 Ex. A-2-4 

 

 

This Note is one of a duly authorized issue of Class A-Refi Senior Secured
Floating Rate Notes due 2023 (the “Class A-Refi Notes” and, together with the
other classes of Notes issued under the Indenture, as supplemented as of
February 15, 2013 and October 20, 2016 the “Notes”) issued and to be issued
under an indenture dated as of July 16, 2010 and supplemented pursuant to that
Supplemental Indenture No. 1, dated as of February 15, 2013, Supplemental
Indenture No. 2, dated as of June 25, 2015 and Supplemental Indenture No. 3,
dated as of October 20, 2016 (the “Indenture”), among the Issuer and U.S. Bank
National Association, as trustee (the “Trustee”, which term includes any
successor trustee as permitted under the Indenture). Reference is hereby made to
the Indenture and all indentures supplemental thereto for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Class A-Refi Note is subject to optional redemption, in whole but not in
part, as specified in the Indenture. In the case of any optional redemption of
Class A-Refi Notes, payments of interest on such Notes so to be redeemed which
are payable on or prior to the Redemption Date will be payable to the Holders of
such Class A-Refi Notes, or one or more predecessor Class A-Refi Notes,
registered as such at the close of business on the relevant Record Date.

 

If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect as
set forth in Section 9.2 of the Indenture, (c) a Special Redemption occurs (x)
during the Reinvestment Period, if the Collateral Manager is unable to identify
additional Collateral Obligations in sufficient amounts to permit the investment
or reinvestment of all or a portion of the funds then in the Collection Account
or (y) after the Effective Date, due to the failure to obtain Rating Agency
confirmation of the Initial Ratings of the Secured Notes, each as set forth in
Section 9.6 of the Indenture or (d) a Tax Redemption occurs because a Majority
of an Affected Class or a Majority of the Subordinated Notes so direct the
Trustee following the occurrence of a Tax Event as set forth in Section 9.3 of
the Indenture, then in each case this Note may be redeemed, in whole or (in
respect of any redemption other than pursuant to clauses (b) (except in the case
of a redemption in part by Class from Refinancing Proceeds) and (d)) in part, in
the manner, under the conditions and with the effect provided in the Indenture.
In connection with any redemption pursuant to clause (d), Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to such
Holders of Secured Notes.

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee shall treat
the Person in whose name this Class A-Refi Note is registered as the owner of
this Class A-Refi Note on the Register on the applicable Record Date for the
purpose of receiving payments of principal of and interest on this Class A-Refi
Note (whether or not this Class A-Refi Note is overdue) and, except as otherwise
expressly provided in the Indenture, on any other date for all other purposes
whatsoever, and neither the Issuer nor the Trustee nor any agent of the Issuer
or the Trustee shall be affected by notice to the contrary.

 



 Ex. A-2-5 

 

 

If an Event of Default shall occur and be continuing, the Class A-Refi Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Class A-Refi Notes will be issued in minimum denominations of U.S.$1,000,000
and integral multiples of U.S.$1,000 in excess thereof.

 

Title to Notes shall pass by registration in the Register kept by the Registrar.

 

No service charge shall be made for registration of transfer or exchange of this
Class A-Refi Note, but the Issuer, the Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Registrar or the Trustee shall be permitted
to request such evidence reasonably satisfactory to it documenting the identity
and/or signature of the transferor and the transferee.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THE INDENTURE AND THE NOTES AND ANY MATTERS ARISING OUT OF
OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND THE NOTES (WHETHER IN
CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK.

 

- signature page follows -

 



 Ex. A-2-6 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date set forth above.

 

 

GOLUB CAPITAL BDC 2010-1 LLC

 

 

By: Golub Capital BDC, Inc.,

its designated manager

 

 

By: _____________________________

Name:
Title:

 



 Ex. A-2-7 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A-Refi Notes referred to in the within-mentioned
Indenture.

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

By:

Authorized Signatory

 



 Ex. A-2-8 

 

 

ASSIGNMENT FORM

 

For value received ___________________________________________

 

does hereby sell, assign, and transfer to

 

___________________________________________

 

___________________________________________
Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

the within Security and does hereby irrevocably constitute and appoint
_____________________ Attorney to transfer the Security on the books of the
Trustee with full power of substitution in the premises.

 



Date: _______________ Your Signature __________________________     (Sign
exactly as your name     appears in the security)



 



 Ex. A-2-9 

 

 



Exhibit B-1

 

FORM of Global Class B-Refi Note

 

[RULE 144A][REGULATION S] GLOBAL SECURED NOTE
representing
CLASS B-REFI SENIOR SECURED FLOATING RATE NOTES DUE 2023

 

THIS NOTE (THIS “NOTE”) HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS
NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW
AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A
PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR
PURPOSES OF SECTION 3(C)(7) OF THE 1940 ACT, AS AMENDED (A “QUALIFIED
PURCHASER”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A QUALIFIED
PURCHASER PURCHASING FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501 (a)(1)–(3)
OR (7) UNDER THE SECURITIES ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR
INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH
CASE, SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE
FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) TO A QUALIFIED PURCHASER IN AN OFFSHORE TRANSACTION
IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES
ACT, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT. THE ACQUISITION OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY
OR INDIRECTLY ACQUIRING OR HOLDING THE NOTE OR ANY INTEREST THEREIN ON BEHALF OF
OR WITH ANY ASSETS OF, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY
PLAN TO WHICH SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) APPLIES, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY
REASON OF SUCH AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”), OR GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”) OR (II) EITHER ITS ACQUISITION,
HOLDING AND DISPOSITION OF SUCH OFFERED NOTE (A) WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE BY REASON OF ANY OF SECTION 408(b)(17) OF ERISA OR SECTION
4975(d)(20) OF THE CODE, PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23,
PTCE 95-60, PTCE 91-38, PTCE 90-1, PTCE 84-14, EACH AS AMENDED, OR AN EXEMPTION
SIMILAR TO THE FOREGOING EXEMPTIONS OR (B) IN THE CASE OF A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO OTHER PLAN LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF OTHER PLAN LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE OFFERED NOTE THROUGH AND INCLUDING THE
DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THE OFFERED NOTE.

 



 Ex. B-1-1 

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING OBLIGATIONS MAY
RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S.
FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 



 Ex. B-1-2 

 

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE BY ACQUIRING THIS NOTE AGREES AND
COVENANTS THAT IT WILL PROVIDE TO THE ISSUER AND THE TRUSTEE ANY INFORMATION AS
IS NECESSARY (IN THE SOLE DETERMINATION OF THE ISSUER OR THE TRUSTEE, AS
APPLICABLE) FOR THE ISSUER AND THE TRUSTEE TO DETERMINE ITS STATUS FOR PURPOSES
OF SECTIONS 1471 THROUGH 1474 OF THE CODE (INCLUDING ANY INFORMATION REQUIRED TO
DETERMINE THE PROPER RATE OF WITHHOLDING UNDER SUCH CODE SECTIONS).

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE THAT
IS NOT A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED
TO MAKE, A REPRESENTATION TO THE EFFECT THAT (A) EITHER (I) IT IS NOT A BANK
EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF SECTION 881(c)(3)(A) OF
THE CODE), OR (II) IT IS A PERSON THAT IS ELIGIBLE FOR BENEFITS UNDER AN INCOME
TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION
OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE
UNITED STATES, AND (B) IT IS NOT PURCHASING THIS NOTE IN ORDER TO REDUCE ITS
U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A TAX AVOIDANCE PLAN.

 

EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE ISSUER FOR U.S. FEDERAL AND, TO
THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES
AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY
RELEVANT TAXING AUTHORITY.

 

[THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT AND
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.]6 

 

THIS NOTE MAY HAVE BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING
OF SECTION 1272, ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. UPON
WRITTEN REQUEST, THE ISSUER WILL PROMPTLY PROVIDE TO ANY HOLDER OF THE NOTE
INFORMATION REGARDING (1) THE ISSUE PRICE AND ISSUE DATE OF THE NOTE, (2) THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF
THE NOTE. SUCH REQUEST SHOULD BE SENT TO THE ISSUER AT 150 South Wacker Drive,
Suite 800, Chicago, Illinois 60606, Attention: David Golub, facsimile No. (312)
201-9167.

 

 

 



 



6 For Regulation S Notes only.

 



 Ex. B-1-3 

 

 

GOLUB CAPITAL BDC 2010-1 LLC

 

[RULE 144A][REGULATION S] GLOBAL SECURED NOTE
representing
CLASS B-REFI SENIOR SECURED FLOATING RATE NOTES DUE 2023

 

 



B-Refi/[R][S]-1 [DATE]     CUSIP No.: [38172YAQ0]7[U38257AH1]8 Up to
U.S.$[10,000,000]



 

ISIN No.: [US38172YAQ08]9[USU38257AH12]10

 

GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promises to pay to CEDE & CO. or its
registered assigns, upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum as
indicated on Schedule A hereto on July 20, 2023 (the “Stated Maturity”) except
as provided below and in the Indenture. The obligations of the Issuer under this
Class B-Refi Note and the Indenture are limited recourse obligations of the
Issuer payable solely from the Assets in accordance with the Indenture, and
following realization of the Assets in accordance with the Indenture, all claims
of Noteholders shall be extinguished and shall not thereafter revive.

 

The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year (or, if any such day is not a Business Day, the
next succeeding Business Day), at the rate equal to LIBOR plus 2.40% per annum
on the Aggregate Outstanding Amount hereof until the principal hereof is paid or
duly provided for. Interest shall be computed on the basis of the actual number
of days elapsed in the applicable Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Class B-Refi Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the fifteenth day (whether or not a Business Day)
prior to such Payment Date.

 

Payments of principal of and interest on this Class B-Refi Note are subordinated
to the payment on each Payment Date of certain other amounts in accordance with
the Priority of Payments and Section 13.1 of the Indenture.

 

Interest will cease to accrue on each Class B-Refi Note, or in the case of a
partial repayment, on such repaid part, from the date of repayment. If this
Class B-Refi Note is called for redemption and principal payments hereon are not
paid upon surrender of this Class B-Refi Note, the principal thereof shall,
until paid, bear interest from the Redemption Date at the applicable Interest
Rate for each successive Interest Accrual Period this Class B-Refi Note remains
Outstanding; provided that the reason for such non-payment is not the fault of
such Noteholder. The principal of this Class B-Refi Note shall be payable on the
first Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments. The principal of this Class B-Refi
Note shall be payable no later than the Stated Maturity unless the unpaid
principal of this Class B-Refi Note becomes due and payable at an earlier date
by declaration of acceleration, call for redemption or otherwise.

 

 

 

 

7 Rule 144A Global Class B-R Note.

8 Regulation S Global Class B-R Note.

9 Rule 144A Global Class B-R Note.

10 Regulation S Global Class B-R Note.



 



 Ex. B-1-4 

 

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Responsible
Officers, this Note shall not be entitled to any benefit under the Indenture or
be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class B-Refi Senior Secured
Floating Rate Notes due 2023 (the “Class B-Refi Notes” and, together with the
other classes of Notes issued under the Indenture, as supplemented as of
February 15, 2013 and October 20, 2016, the “Notes”) issued and to be issued
under an indenture dated as of July 16, 2010 and supplemented pursuant to that
Supplemental Indenture No.1, dated as of February 15, 2013, Supplemental
Indenture No. 2, dated as of June 25, 2015 and Supplemental Indenture No. 3,
dated as of October 20, 2016 (the “Indenture”), among the Issuer and U.S. Bank
National Association, as trustee (the “Trustee”, which term includes any
successor trustee as permitted under the Indenture). Reference is hereby made to
the Indenture and all indentures supplemental thereto for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Note is subject to optional redemption, in whole but not in part, as
specified in the Indenture. In the case of any optional redemption of Class
B-Refi Notes, payments of interest on Secured Notes so to be redeemed which are
payable on or prior to the Redemption Date will be payable to the Holders of
such Class B-Refi Notes, or one or more predecessor Class B-Refi Notes,
registered as such at the close of business on the relevant Record Date.

 

Transfers of this [Rule 144A][Regulation S] Global Secured Note shall be limited
to transfers of such Global Note in whole, but not in part, to a nominee of the
DTC or to a successor of the DTC or such successor’s nominee, except as
otherwise set forth in the Indenture.

 

Interests in this [Rule 144A][Regulation S] Global Secured Note will be
transferable in accordance with the DTC’s rules and procedures in use at such
time.

 

If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect as
set forth in Section 9.2 of the Indenture, (c) a Special Redemption occurs (x)
during the Reinvestment Period, if the Collateral Manager is unable to identify
additional Collateral Obligations in sufficient amounts to permit the investment
or reinvestment of all or a portion of the funds then in the Collection Account
or (y) after the Effective Date, due to the failure to obtain Rating Agency
confirmation of the Initial Ratings of the Secured Notes, each as set forth in
Section 9.6 of the Indenture or (d) a redemption occurs because a Majority of an
Affected Class or a Majority of the Subordinated Notes so direct the Trustee
following the occurrence of a Tax Event as set forth in Section 9.3 of the
Indenture, then in each case this Note may be redeemed, in whole or (in respect
of any redemption other than pursuant to clauses (b) (except in the case of a
redemption in part by Class from Refinancing Proceeds) and (d)) in part, in the
manner, under the conditions and with the effect provided in the Indenture. In
connection with any redemption pursuant to clause (d), Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to such
Holders of Secured Notes.

 



 Ex. B-1-5 

 

 

The Issuer, the Trustee and any agent of the Issuer or the Trustee shall treat
the Person in whose name this Note is registered as the owner of this Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on this Note (whether or not this Note is overdue)
and, except as otherwise expressly provided in the Indenture, on any other date
for all other purposes whatsoever, and neither the Issuer nor the Trustee nor
any agent of the Issuer or the Trustee shall be affected by notice to the
contrary.

 

If an Event of Default shall occur and be continuing, the Class B-Refi Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

Interests in this [Rule 144A][Regulation S] Global Secured Note may be exchanged
for an interest in, or transferred to a transferee taking an interest in, the
corresponding [Regulation S][Rule 144A] Global Secured Note subject to the
restrictions as set forth in the Indenture. This [Rule 144A][Regulation S]
Global Secured Note is subject to mandatory exchange for Certificated Notes
under the limited circumstances set forth in the Indenture.

 

Upon redemption, exchange of or increase in any interest represented by this
[Rule 144A][Regulation S] Global Secured Note, this [Rule 144A][Regulation S]
Global Secured Note shall be endorsed on Schedule A hereto to reflect the
reduction of or increase in the principal amount evidenced hereby.

 

The Class B-Refi Notes will be issued in minimum denominations of U.S.$1,000,000
and integral multiples of U.S.$1,000 in excess thereof.

 

Title to Notes shall pass by registration in the Register kept by the Registrar.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer, the Registrar or the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Registrar or the Trustee shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or signature
of the transferor and the transferee.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THE INDENTURE AND THE NOTES AND ANY MATTERS ARISING OUT OF
OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND THE NOTES (WHETHER IN
CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK.

 



 Ex. B-1-6 

 

 

- signature page follows -

 



 Ex. B-1-7 

 

 



IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date set forth above.

 

 

GOLUB CAPITAL BDC 2010-1 LLC

 

 

By: Golub Capital BDC, Inc.,

its designated manager

 

 

By: _____________________________

Name:
Title:

 



 Ex. B-1-8 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class B-Refi Notes referred to in the within-mentioned
Indenture.

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

By:

Authorized Signatory

 



 Ex. B-1-9 

 

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The outstanding principal amount of the Class B-Refi Notes represented by this
[Rule 144A][Regulation S] Global Secured Note on the Closing Date is
U.S.$[10,000,000]. The following exchanges, redemptions of or increase in the
whole or a part of the Class B-Refi Notes represented by this [Rule
144A][Regulation S] Global Secured Note have been made:

 

Date exchange/ increase made Original principal amount of this [Rule
144A][Regulation S] Global Secured Note Part of principal amount of this [Rule
144A][Regulation S] Global Secured Note exchanged/redeemed/ increased Remaining
principal amount of this [Rule 144A][Regulation S] Global Secured Note following
such exchange/redemption/ increase Notation made by or on behalf of the Issuer  
                                                                               
                                                                   

 



 Ex. B-1-10 

 

 

Exhibit B-2

 

FORM OF CERTIFICATED CLASS B-REFI NOTE

 

CERTIFICATED NOTE
representing
CLASS B-REFI SENIOR SECURED FLOATING RATE NOTES DUE 2023

 

THIS NOTE (THIS “NOTE”) HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS
NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW
AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A
PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR
PURPOSES OF SECTION 3(C)(7) OF THE 1940 ACT, AS AMENDED (A “QUALIFIED
PURCHASER”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A QUALIFIED
PURCHASER PURCHASING FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501 (a)(1)–(3)
OR (7) UNDER THE SECURITIES ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR
INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH
CASE, SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE
FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) TO A QUALIFIED PURCHASER IN AN OFFSHORE TRANSACTION
IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES
ACT, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT. THE ACQUISITION OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY
OR INDIRECTLY ACQUIRING OR HOLDING THE NOTE OR ANY INTEREST THEREIN ON BEHALF OF
OR WITH ANY ASSETS OF, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY
PLAN TO WHICH SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) APPLIES, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY
REASON OF SUCH AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”), OR GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”) OR (II) EITHER ITS ACQUISITION,
HOLDING AND DISPOSITION OF SUCH OFFERED NOTE (A) WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE BY REASON OF ANY OF SECTION 408(b)(17) OF ERISA OR SECTION
4975(d)(20) OF THE CODE, PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23,
PTCE 95-60, PTCE 91-38, PTCE 90-1, PTCE 84-14, EACH AS AMENDED, OR AN EXEMPTION
SIMILAR TO THE FOREGOING EXEMPTIONS OR (B) IN THE CASE OF A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO OTHER PLAN LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF OTHER PLAN LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE OFFERED NOTE THROUGH AND INCLUDING THE
DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THE OFFERED NOTE.

 



 Ex. B-2-1 

 

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING OBLIGATIONS MAY
RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S.
FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE BY ACQUIRING THIS NOTE AGREES AND
COVENANTS THAT IT WILL PROVIDE TO THE ISSUER AND THE TRUSTEE ANY INFORMATION AS
IS NECESSARY (IN THE SOLE DETERMINATION OF THE ISSUER OR THE TRUSTEE, AS
APPLICABLE) FOR THE ISSUER AND THE TRUSTEE TO DETERMINE ITS STATUS FOR PURPOSES
OF SECTIONS 1471 THROUGH 1474 OF THE CODE (INCLUDING ANY INFORMATION REQUIRED TO
DETERMINE THE PROPER RATE OF WITHHOLDING UNDER SUCH CODE SECTIONS).

 



 Ex. B-2-2 

 

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE THAT
IS NOT A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED
TO MAKE, A REPRESENTATION TO THE EFFECT THAT (A) EITHER (I) IT IS NOT A BANK
EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF SECTION 881(c)(3)(A) OF
THE CODE), OR (II) IT IS A PERSON THAT IS ELIGIBLE FOR BENEFITS UNDER AN INCOME
TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION
OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE
UNITED STATES, AND (B) IT IS NOT PURCHASING THIS NOTE IN ORDER TO REDUCE ITS
U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A TAX AVOIDANCE PLAN.

 

EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE ISSUER FOR U.S. FEDERAL AND, TO
THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES
AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY
RELEVANT TAXING AUTHORITY.

 

THIS NOTE MAY HAVE BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING
OF SECTION 1272, ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. UPON
WRITTEN REQUEST, THE ISSUER WILL PROMPTLY PROVIDE TO ANY HOLDER OF THE NOTE
INFORMATION REGARDING (1) THE ISSUE PRICE AND ISSUE DATE OF THE NOTE, (2) THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF
THE NOTE. SUCH REQUEST SHOULD BE SENT TO THE ISSUER AT 150 South Wacker Drive,
Suite 800, Chicago, Illinois 60606, Attention: David Golub, facsimile No. (312)
201-9167.

 



 Ex. B-2-3 

 

 

GOLUB CAPITAL BDC 2010-1 LLC

 

CERTIFICATED NOTE
representing
CLASS B-REFI SENIOR SECURED FLOATING RATE NOTES DUE 2023

 



B-Refi/R-1 [DATE]     CUSIP No.: [38172YAR8] U.S.$[______________]



 

ISIN No.: [US38172YAR80]

 

GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promises to pay to [____________________],
or its registered assigns, upon presentation and surrender of this Class B-Refi
Note (except as otherwise permitted by the Indenture referred to below), the
principal sum of [__________________] United States Dollars (U.S.$[___________])
on July 20, 2023 (the “Stated Maturity”), except as provided below and in the
Indenture. The obligations of the Issuer under this Class B-Refi Note and the
Indenture are limited recourse obligations of the Issuer payable solely from the
Assets in accordance with the Indenture, and following realization of the Assets
in accordance with the Indenture, all claims of Noteholders shall be
extinguished and shall not thereafter revive.

 

The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year (or, if such day is not a Business Day, the next
succeeding Business Day), at the rate equal to LIBOR plus 2.40% per annum on the
Aggregate Outstanding Amount hereof until the principal hereof is paid or duly
provided for. Interest shall be computed on the basis of the actual number of
days elapsed in the applicable Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Class B-Refi Note (or one or more
predecessor Class B-Refi Notes) is registered at the close of business on the
Record Date for such interest, which shall be the fifteenth day (whether or not
a Business Day) prior to such Payment Date.

 

Payments of principal of and interest on this Class B-Refi Note are subordinated
to the payment on each Payment Date of certain other amounts in accordance with
the Priority of Payments and Section 13.1 of the Indenture.

 

Interest will cease to accrue on each Class B-Refi Note, or in the case of a
partial repayment, on such repaid part, from the date of repayment. If this
Class B-Refi Note is called for redemption and principal payments hereon are not
paid upon surrender of this Class B-Refi Note, the principal thereof shall,
until paid, bear interest from the Redemption Date at the applicable Interest
Rate for each successive Interest Accrual Period this Class B-Refi Note remains
Outstanding; provided that the reason for such non-payment is not the fault of
such Noteholder. The principal of this Class B-Refi Note shall be payable on the
first Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments. The principal of this Class B-Refi
Note shall be payable no later than the Stated Maturity unless the unpaid
principal of this Class B-Refi Note becomes due and payable at an earlier date
by declaration of acceleration, call for redemption or otherwise.

 



 Ex. B-2-4 

 

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Responsible
Officers, this Class B-Refi Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class B-Refi Senior Secured
Floating Rate Notes due 2023 (the “Class B-Refi Notes” and, together with the
other classes of Notes issued under the Indenture, as supplemented as of
February 15, 2103 and October 20, 2016, the “Notes”) issued and to be issued
under an indenture dated as of July 16, 2010, as supplemented pursuant to that
Supplemental Indenture No. 1, dated as of February 15, 2013, Supplemental
Indenture No. 2, dated as of June 25, 2015 and Supplemental Indenture No. 3,
dated as of October 20, 2016 (the “Indenture”), among the Issuer and U.S. Bank
National Association, as trustee (the “Trustee”, which term includes any
successor trustee as permitted under the Indenture). Reference is hereby made to
the Indenture and all indentures supplemental thereto for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Class B-Refi Note is subject to optional redemption, in whole but not in
part, as specified in the Indenture. In the case of any optional redemption of
Class B-Refi Notes, payments of interest on such Notes so to be redeemed which
are payable on or prior to the Redemption Date will be payable to the Holders of
such Class B-Refi Notes, or one or more predecessor Class B-Refi Notes,
registered as such at the close of business on the relevant Record Date.

 

If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect as
set forth in Section 9.2 of the Indenture, (c) a Special Redemption occurs (x)
during the Reinvestment Period, if the Collateral Manager is unable to identify
additional Collateral Obligations in sufficient amounts to permit the investment
or reinvestment of all or a portion of the funds then in the Collection Account
or (y) after the Effective Date, due to the failure to obtain Rating Agency
confirmation of the Initial Ratings of the Secured Notes, each as set forth in
Section 9.6 of the Indenture or (d) a Tax Redemption occurs because a Majority
of an Affected Class or a Majority of the Subordinated Notes so direct the
Trustee following the occurrence of a Tax Event as set forth in Section 9.3 of
the Indenture, then in each case this Note may be redeemed, in whole or (in
respect of any redemption other than pursuant to clauses (b) (except in the case
of a redemption in part by Class from Refinancing Proceeds) and (d)) in part, in
the manner, under the conditions and with the effect provided in the Indenture.
In connection with any redemption pursuant to clause (d), Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to such
Holders of Secured Notes.

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee shall treat
the Person in whose name this Class B-Refi Note is registered as the owner of
this Class B-Refi Note on the Register on the applicable Record Date for the
purpose of receiving payments of principal of and interest on this Class B-Refi
Note (whether or not this Class B-Refi Note is overdue) and, except as otherwise
provided in the Indenture, on any other date for all other purposes whatsoever,
and neither the Issuer nor the Trustee nor any agent of the Issuer or the
Trustee shall be affected by notice to the contrary.

 



 Ex. B-2-5 

 

 

If an Event of Default shall occur and be continuing, the Class B-Refi Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Class B-Refi Notes will be issued in minimum denominations of U.S.$1,000,000
and integral multiples of U.S.$1,000 in excess thereof.

 

Title to Notes shall pass by registration in the Register kept by the Registrar.

 

No service charge shall be made for registration of transfer or exchange of this
Class B-Refi Note, but the Issuer, the Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Registrar or the Trustee shall be permitted
to request such evidence reasonably satisfactory to it documenting the identity
and/or signature of the transferor and the transferee.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THE INDENTURE AND THE NOTES AND ANY MATTERS ARISING OUT OF
OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND THE NOTES (WHETHER IN
CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK.

 

- signature page follows -

 



 Ex. B-2-6 

 

 



IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date set forth above.

 

 

GOLUB CAPITAL BDC 2010-1 LLC

 

 

By: Golub Capital BDC, Inc.,

its designated manager

 

 

By: _____________________________

Name:
Title:

 

 Ex. B-2-7 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class B-Refi Notes referred to in the within-mentioned
Indenture.

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

By:

Authorized Signatory

 



 Ex. B-2-8 

 

 

ASSIGNMENT FORM

 

For value received ___________________________________________

 

does hereby sell, assign, and transfer to

 

___________________________________________

 

___________________________________________
Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

the within Security and does hereby irrevocably constitute and appoint
_____________________ Attorney to transfer the Security on the books of the
Trustee with full power of substitution in the premises.

 



Date: _______________ Your Signature __________________________     (Sign
exactly as your name appears     in the security



 



 Ex. B-2-9 

 

 

Exhibit C

 

Schedule 3

 

S&P Industry Classifications

 

Industry Code Description Industry Code Description 1020000 Energy Equipment &
Services 5110000 Beverages 1030000 Oil, Gas & Consumable Fuels 5120000 Food
Products 2020000 Chemicals 5130000 Tobacco 2030000 Construction Materials
5210000 Household Products 2040000 Containers & Packaging 5220000 Personal
Products 2050000 Metals & Mining 6020000 Health Care Equipment & Supplies
2060000 Paper & Forest Products 6030000 Health Care Providers & Services 3020000
Aerospace & Defense 9551729 Health Care Technology 3030000 Building Products
6110000 Biotechnology 3040000 Construction & Engineering 6120000 Pharmaceuticals
3050000 Electrical Equipment 9551727 Life Sciences Tools & Services 3060000
Industrial Conglomerates 7011000 Banks 3070000 Machinery 7020000 Thrifts &
Mortgage Finance 3080000 Trading Companies & Distributors 7110000 Diversified
Financial Services 3110000 Commercial Services & Supplies 7120000 Consumer
Finance 9612010 Professional Services 7130000 Capital Markets 3210000 Air
Freight & Logistics 7210000 Insurance 3220000 Airlines 7311000 Real Estate
Investment Trusts (REITs) 3230000 Marine 7310000 Real Estate Management &
Development 3240000 Road & Rail 8020000 Internet Software & Services 3250000
Transportation Infrastructure 8030000 IT Services 4011000 Auto Components
8040000 Software 4020000 Automobiles 8110000 Communications Equipment 4110000
Household Durables 8120000 Technology Hardware, Storage & Peripherals 4120000
Leisure Products 8130000 Electronic Equipment, Instruments & Components 4130000
Textiles, Apparel & Luxury Goods 8210000 Semiconductors & Semiconductor
Equipment 4210000 Hotels, Restaurants & Leisure 9020000 Diversified
Telecommunication Services 9551701 Diversified Consumer Services 9030000
Wireless Telecommunication Services 4310000 Media 9520000 Electric Utilities
4410000 Distributors 9530000 Gas Utilities 4420000 Internet and Catalog Retail
9540000 Multi-Utilities 4430000 Multiline Retail 9550000 Water Utilities 4440000
Specialty Retail 9551702 Independent Power and Renewable Electricity Producers
5020000 Food & Staples Retailing    

 



 

 

 

Exhibit D

 

Schedule 6

 

S&P RECOVERY RATE TABLES

1.

(a)       (i) If a Collateral Obligation has an S&P Recovery Rating the S&P
Recovery Rate for such Collateral Obligation shall be determined as follows:

 

   

Initial Liability Rating

   

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” / “CCC”

S&P Recovery Rating of a Collateral Obligation Recovery range from S&P’s
published reports*             1+ 100 75% 85% 88% 90% 92% 95% 1 90-99 65% 75%
80% 85% 90% 95% 2 80-89 60% 70% 75% 81% 86% 89% 2 70-79 50% 60% 66% 73% 79% 79%
3 60-69 40% 50% 56% 63% 67% 69% 3 50-59 30% 40% 46% 53% 59% 59% 4 40-49 27% 35%
42% 46% 48% 49% 4 30-39 20% 26% 33% 39% 39% 39% 5 20-29 15% 20% 24% 26% 28% 29%
5 10-19 5% 10% 15% 19% 19% 19% 6 0-9 2% 4% 6% 8% 9% 9%     Recovery rate

 

*If a recovery range is not available for a given loan with a recovery rating of
“2” through “5,” the lower range for the applicable recovery rating should be
assumed.

 

(ii)       If (x) a Collateral Obligation does not have an S&P Recovery Rating
and such Collateral Obligation is a senior unsecured loan, second lien loan or
senior unsecured bond and (y) the issuer of such Collateral Obligation has
issued another debt instrument that is outstanding and senior to such Collateral
Obligation that is a Senior Secured Loan, senior secured note or senior secured
bond (a “Senior Secured Debt Instrument”) that has an S&P Recovery Rating, the
S&P Recovery Rate for such Collateral Obligation shall be determined as follows:

 



 

 

 

For Collateral Obligations Domiciled in Group A

 

 

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” / “CCC”

S&P Recovery Rating of the Senior Secured Debt Instrument             1+ 18% 20%
23% 26% 29% 31% 1 18% 20% 23% 26% 29% 31% 2 18% 20% 23% 26% 29% 31% 3 12% 15%
18% 21% 22% 23% 4 5% 8% 11% 13% 14% 15% 5 2% 4% 6% 8% 9% 10% 6 -% -% -% -% -% -%
  Recovery rate

 

For Collateral Obligations Domiciled in Group B

 

 

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” / “CCC”

S&P Recovery Rating of the Senior Secured Debt Instrument             1+ 13% 16%
18% 21% 23% 25% 1 13% 16% 18% 21% 23% 25% 2 13% 16% 18% 21% 23% 25% 3 8% 11% 13%
15% 16% 17% 4 5% 5% 5% 5% 5% 5% 5 2% 2% 2% 2% 2% 2% 6 -% -% -% -% -% -%  
Recovery rate

 



 

 

 

For Collateral Obligations Domiciled in Group C

 

 

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” / “CCC”

S&P Recovery Rating of the Senior Secured Debt Instrument             1+ 10% 12%
14% 16% 18% 20% 1 10% 12% 14% 16% 18% 20% 2 10% 12% 14% 16% 18% 20% 3 5% 7% 9%
10% 11% 12% 4 2% 2% 2% 2% 2% 2% 5 -% -% -% -% -% -% 6 -% -% -% -% -% -%  
Recovery rate

 

(iii)       If (x) a Collateral Obligation does not have an S&P Recovery Rating
and such Collateral Obligation is a subordinated loan or subordinated bond and
(y) the issuer of such Collateral Obligation has issued another debt instrument
that is outstanding and senior to such Collateral Obligation that is a Senior
Secured Debt Instrument that has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Groups A and B

 

 

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” / “CCC”

S&P Recovery Rating of the Senior Secured Debt Instrument             1+ 8% 8%
8% 8% 8% 8% 1 8% 8% 8% 8% 8% 8% 2 8% 8% 8% 8% 8% 8% 3 5% 5% 5% 5% 5% 5% 4 2% 2%
2% 2% 2% 2% 5 -% -% -% -% -% -% 6 -% -% -% -% -% -%   Recovery rate

 



 

 

 

For Collateral Obligations Domiciled in Group C

 

 

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” / “CCC”

S&P Recovery Rating of the Senior Secured Debt Instrument             1+ 5% 5%
5% 5% 5% 5% 1 5% 5% 5% 5% 5% 5% 2 5% 5% 5% 5% 5% 5% 3 2% 2% 2% 2% 2% 2% 4 -% -%
-% -% -% -% 5 -% -% -% -% -% -% 6 -% -% -% -% -% -%   Recovery rate

 

(b)       If a recovery rate cannot be determined using clause (a), the recovery
rate shall be determined using the following table.

 

Recovery rates for obligors Domiciled in Group A, B or C:

 

 

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and “CCC”

Priority Category             Senior Secured Loans Group A 50% 55% 59% 63% 75%
79% Group B 39% 42% 46% 49% 60% 63% Group C 17% 19% 27% 29% 31% 34% Senior
Secured Loans (Cov-Lite Loans)/Secured Bonds and Senior Secured Floating Rate
Notes Group A 41% 46% 49% 53% 63% 67% Group B 32% 35% 39% 41% 50% 53% Group C
17% 19% 27% 29% 31% 34% Senior Unsecured Loans/bonds, Second Lien Loans, First
Lien Last Out Loans Group A 18% 20% 23% 26% 29% 31% Group B 13% 16% 18% 21% 23%
25% Group C 10% 12% 14% 16% 18% 20% Subordinated loans/bonds Group A 8% 8% 8% 8%
8% 8% Group B 8% 8% 8% 8% 8% 8% Group C 5% 5% 5% 5% 5% 5%



  Recovery rate11

 



 



Group A:Australia, Belgium, Canada, Denmark, Finland, France, Germany, Hong
Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway, Portugal,
Singapore, Spain, Sweden, Switzerland, U.K., U.S.

 

Group B:Brazil, Dubai International Finance Centre, Italy, Mexico, South Africa,
Turkey, United Arab Emirates.

 

Group C:Kazakhstan, Russian Federation, Ukraine, others

 

 

 



 



11        For purposes of determining the S&P Recovery Rate of any loan the
value of which is primarily derived from equity of the issuer thereof, such loan
shall have either (i) the S&P Recovery Rate specified for senior Unsecured Loans
or (ii) the S&P Recovery Rate determined by S&P on a case by case basis.

 



 

 